            Case 3:17-cv-00689-WQH-JMA Document 21 Filed 09/08/20 PageID.80 Page 1 of 5
                                                                                 EJ-100
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, address, and State Bar number):
  After recording, return to:
  James E. Shelton, In Pro Per
  316 Covered Bridge Road
  King of Prussia, PA 19406


  TELNO.:    (484) 312-3300             FAX NO. (optioaal),   (888) 329-0305
  E-MAIL ADDRESS (Optional):
  C=:J     ATTORNEY         C=1   JUDGMENT        [ [ ] ASSIGNEE
           FOR                    CREDITOR              OF RECORD

  UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA

  srneer A••       RESS:    333 West Broadway
  MAILING A   ••   Ress:    333 West Broadway
 c1rYAN • z1Pcooe: San Diego, CA 92101
 BRANCH NAME:           James Carter & Judith Keep U.S. Courthouse                                               FOR RECORDER'S OR SECRETARY OF STATE'S USE DNL Y

     PLAINTIFF: JONATHAN SAPAN                                                                                                  CASE NUMBER:

  DEFENDANT: PROSPECT FINANCIAL GROUP, INC., et. al                                                                            3:17-cv-00689-WQH-JMA

              ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT                                                                                            FOR COURT USE ONLY

              [X]          FULL    0       PARTIAL            LJ MATURED INSTALLMENT
 1. Satisfaction of the judgment is acknowledged as follows:
    a. 0      Full satisfaction
       (1) [Kl Judgment is satisfied in full.
       (2)              D
                     The judgment creditor has accepted payment or performance
                     other than that specified in the judgment in full satisfaction of the
                    judgment.                                                                 CLEH!\ US ._;if; -r-i-W.'; CUUH i
    b.     D  Partial satisfaction                                                         SOUTHERN DISTl11CT£F CALIFOHNIA
                                                                                           BY         )rv\/                 DEPUTY
              The amount received in partial
              satisfaction of the judgment is $
    c.     D  Matured installment
              All matured installments under the installment judgment have been satisfied as of (date):
2. Full name and address of judgment creditor:*
   James E. Shelton, 316 Covered Bridge Road, King of Prussia, PA 19406

3. Full name and address of assignee of record, if any:
   James E. Shelton, 316 Covered Bridge Road, King of Prussia, PA 19406


4. Full name and address of judgment debtor being fully or partially released:*
   Prospect Financial Group, Inc., a California corporation, 948 Garnet Ave, San Diego, CA 92109, and
   Pintar Investment Company, LLC, a California limited liability company, 27372 Calle Arroyo, San Juan Capistrano, CA 92675
5. a. Judgment entered on (date):                      12/14/2017
      b.   D            Renewal entered on (date):

6.   D             An       D     abstract of judgment            D       certified copy of the judgment has been recorded as follows (complete all
                                                                          information for each county where recorded):
                                  COUNTY                                          DATE OF RECORDING                                             INSTRUMENT NUMBER




7.   D         A notice of judgment lien has been filed in the office of the Secretary of State as file number (specify):

NOTICE TO JUDGMENT DEBTOR: If this is an acknowledgment of full satisfaction of judgment, it will have to be recorded in each
county shown in item 6 above, if any, in order to release the judgment lien, and will have to be filed in the office of the Secretary of
State to terminate any judgment lien on personal property.                  ~ [                    ~

Date:      q/J/f.62.IJ                                                                                 ~GNATUREOFJUDGMENTC~EDITOR!l,4itt1eoFCREDITORORATTORNEY")
"The names of the judgment creditor and judgment debtor must be stated as shown in any Abstract of Judgment which was recorded and is being released by this satisfaction. '""A separate notary
acknowledgment must be attached for each signature.
Fmm.Appm,adfmO~loaalUso
Jud1c1al Council of Cal1fom1a
                                                ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT                                                                                               Paget oft
                                                                                                                                                                 Code of Civil Procedure, §§ 724.060,
EJ-100 [Rev. July 1, 2014]                                                                                                                                                          724.120, 724,250
Case 3:17-cv-00689-WQH-JMA Document 21 Filed 09/08/20 PageID.81 Page 2 of 5




                             NOTARY ACKNOWLEDGEMENT

        Commonwealth of Pennsylvania,

       -~f\-----'~'---=---W'e~f-1---- County
       On .S~'-v l 2coo ,b "·-



                      (notary)

       persona11 y appeare d,          3.(-l
                                          ,, ..    ta
                                              ]V"\,e_,      51.vi.€'·/CA./ I /
                                                                         \.N"    .

                                                (signer)
       personally known to me

        -- OR --

       proved to me on the basis of satisfactory evidence to be the person(s) whose name(s)
       is/are subscribed to the within instrument and acknowledged to me that he/she/they
       executed the same in his/her/their authorized capacity(ies), and that by his/her/their
       signature(s) on the instrument the person(s) or the entity upon behalf of which the
       person(s) acted, executed the instrument
                      ,
       WITNESS my]Jiu,trana official seal                           coMMONWEALTHOFPENNSVLVAN
                                                                                                         '   ....
                    <'\ -                                                      NOTARIAL SEAL
   -            f  7                                    THOMAS JOSEPH KOHLER, Notary Publil:
                                                                                  - -., Montgomery County
       - - - 6 , , . L . . - - - - - - - - - - - t ; M y111c"'om!f-M<mel'lisstonlan-'IPNPExplres September 7, 2~1
       (notary signature)

                                                    _ _.l___
       My Commission Expires: __q-_,/'-7,--'-----'-1/;_Zn
     Case 3:17-cv-00689-WQH-JMA Document 21 Filed 09/08/20 PageID.82 Page 3 of 5



 1   James E. Shelton
     316 Covered Bridge Road
 2
     King of Prussia, PA 19406
     Office: (484) 312-3300
 3
     Cell: (484) 626-3942
 4   E: jamie@finalverdictsolutions.com

 5
     Assignee of Record, In Pro Per
 6
                                 UNITED STATES DISTRICT COURT
 -
                                                                       . '.
 8
                               )
     JONATHAN SAPAN            )
 9                             ) Case No.: 3:17-cv-00689-WQH-JMA
               Plaintiff       )
10                             )
                  vs.          )
11
     PROSPECT FINANCIAL GROUP, )
12
     INC. and PINTAR FINANCIAL )
     COMPANY, LLC              )
13                             )           PROOF OF SERVICE
              Defendants       )             C.C.P. § 684.020(a)
14                             )
                               )
15                             )
                               )
16

17          I am over the age of 18 and I am not a party to this matter. My address is 316 Covered

18   Bridge Road, King of Prussia, PA 19406.

19          On September 1, 2020, I served, in the manner indicated below, the document described
20
     as ACKNOWLEDGEMENT OF FULL SATISFACTION OF JUDGMENT with attached
21
     NOTARY ACKNOWLEDGEMENT, on the following parties, as follows:
22
                    Mailed by U.S. Regular Mail:                              Judgment Debtor
23                  Prospect Financial Group, Inc.,
                    a California corporation.
24
                    948 Garnet Ave
25                  San Diego, CA 92109

26
        PROOF OF SERVICE OF ACKNOWLEDGEMENT OF FULL SATISFACTION OF JUDGMENT WITH
                            ATTACHED NOTARY ACKNOWLEDGEMENT
     Case 3:17-cv-00689-WQH-JMA Document 21 Filed 09/08/20 PageID.83 Page 4 of 5



 1                   Mailed By U.S. Regular Mail:
                     Pintar Investment Company, LLC, a                       Judgment Debtor
 2
                     California limited liability company
 3
                     27372 Calle Arroyo,
                     San Juan Capistrano, CA 92675
 4
     IZI BY REGULAR MAIL: I caused such envelopes to be deposited in the United States mail at
 5   Southampton, Pennsylvania, with postage thereon fully prepaid.
 6
     •   BY CERTIFIED MAIL, WITH RETURN RECEIPT REQUESTED

                         •   \   •   • .... ,"'J   ,   ,




 8
     •   BY ELECTRONIC SERVICE.
 9
     • BY OVERNIGHT COURIER: I caused such envelopes to be delivered by courier, with next
10   day service, to the offices of the addresses. (C.C.P. § 1013(c)(d)).

11
     •  BY PERSONAL SERVICE: I caused such envelopes to be delivered by hand to the offices of
12   the address(es) (C.C.P. § lOll(a)(b)), as indicated on the service list.

13   I declare under penalty of perjury under the laws of the United States of America that the above
     is true and correct. I am executing this Proof of Service on September 1, 2020, in King of
14   Prussia, Pennsylvania.
15

16                                                                      SUSAN Y,SHELTON

17

18

19
                                                           2   -
20

21

22

23

24

25

26
         PROOF OF SERVICE OF ACKNOWLEDGEMENT OF FULL SATISFACTION OF JUDGMENT WITH
                             ATTACHED NOTARY ACKNOWLEDGEMENT
Case 3:17-cv-00689-WQH-JMA Document 21 Filed 09/08/20 PageID.84 Page 5 of 5
